Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS BASIS OF PRESENTATION This Management’s Discussion and Analysis (“MD&A”) covers the interim consolidated financial statements for Westport Innovations Inc. (“Westport”, “the Company”, “we”) for the three and six months ended September 30, 2009 and provides an update to our annual MD&A dated May 19, 2009 for the fiscal year ended March 31, 2009.This information is intended to assist readers in analyzing our financial results and should be read in conjunction with the audited annual consolidated financial statements, including the accompanying notes, for the fiscal year ended March 31, 2009 and our annual MD&A.Our consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This MD&A is dated November 6, 2009. Additional information relating to Westport, including our Annual Information Form (“AIF”) and Form 40-F, is available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov., respectively.All financial information is reported in Canadian dollars unless otherwise noted. FORWARD LOOKING STATEMENTS This MD&A contains forward-looking statements that are based on the beliefs of management and reflects our current expectations as contemplated under the safe harbor provisions of Section 21E of the United States Securities Act of 1934 as amended. Such statements include but are not limited to statements regarding the demand for our products, our investments, cash and capital requirements, the intentions of partners and potential customers, the performance of our products, our future market opportunities, our estimates and assumptions used in our accounting policies, our accruals, including warranty accruals, our financial condition, and timing of when we will adopt or meet certain accounting and regulatory standards.These statements are neither promises nor guarantees, but involve known and unknown risks and uncertainties that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activities, performance or achievements expressed in or implied by these forward looking statements.These risks include risks related to revenue growth, operating results, industry and products, general economy, conditions of the capital and debt markets, government or accounting policies and regulation, technology innovations, as well as other factors discussed below and elsewhere in this report, including the risk factors contained in the Company’s most recent Annual Information Form filed on SEDAR at www.sedar.com.Readers should not place undue reliance on any such forward-looking statements, which speak only as of the date they were made.We disclaim any obligation to publicly update or revise such statements to reflect any change in our expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward looking statements except as required by National Instrument 51-102. The forward looking statements contained in this document speak only as of the date of this MD&A.Except as required by applicable legislation, Westport does not undertake any obligation to release publicly any revisions to these forward looking statements to reflect events or circumstances after this MD&A, including the occurrence of unanticipated events. BUSINESS OVERVIEW Our business and operations are substantively unchanged since March 31, 2009.Westport is engaged in the research, development and marketing of high performance, low-emission engines and fuel injection systems that utilize alternative gaseous fuels such as natural gas, propane or hydrogen.We develop technology and products that enable light, medium and heavy-duty diesel engines to run primarily on compressed natural gas ("CNG") or liquefied natural gas (“LNG”), giving users an alternative fuel to diesel. We work with strategic partners, which include some of the leading diesel engine and truck original equipment manufactures (“OEMs”), to develop, manufacture and distribute our engines, and we sell to a diverse group of leading truck and bus OEMs around the world.Our products are designed to provide environmental and economic benefits combined with strong operational performance.We currently have one operating segment, which involves the research, development, and related commercialization ofengines and fuel systems, operating on gaseous fuels, for the on-road commercial vehicle sector.Within that operating segment, we focus on markets where demand for clean, low emission engines is prevalent:Cummins Westport Inc. (“CWI”), is focused on natural gas engine applications for urban fleets ranging from 5.9L to 8.9L; Westport Heavy Duty, is focused on LNG systems for heavy-duty trucks; and Juniper Engines Inc. (“Juniper”) is focused on 2.0L and 2.4L engines initially targeting industrial end markets. 1 While focusing firm-wide resources on developing our products and strategic relationships, we have accumulated a significant portfolio of patents, which we believe creates barriers to entry for competing technologies. Additionally, we expect to monetize select patent assets through licensing agreements. We have already been successful in achieving licensing revenue for our proprietary pump technology. We will continue to rely on a combination of patents, trade secrets, trademarks, copyrights and contracts to protect our proprietary technology and position in the marketplace. In the past year, the world has experienced a significant economic downturn.Some of our major OEM partners have closed plants, consolidated product lines and/ or have downsized as sales volumes in the automotive sector have decreased significantly even with government incentives in place.Some of the wider economic issues have negatively affected the natural gas vehicle market, particularly as credit markets have tightened.However, much of our revenues are earned through sales to government entities, or are at least partially funded by government entities, which have been less affected to date. Government stimulus packages such as the US Department of Energy’s US$300 million Clean Cities program also provide an opportunity for us in certain markets. Our consolidated revenue for the three months ended September 30, 2009 was $31.7 million, a decrease of 19% from $39.0 million in the same quarter in the prior year.CWI revenue decreased by $3.2 million to $30.1 million on 1,039 units shipped in the second quarter of fiscal 2010 from $33.3 million on 1,391 units shipped in the second quarter of fiscal 2009.The decline was due to fewer shipments of the ISL G engine and the B gas engine in North America offset by an increase in engine shipments to Asia for application in buses and an increase in parts revenue.Non-CWI revenues were $1.6 million on 14 LNG systems shipped compared to $5.7 million in the prior year when 69 LNG systems were shipped.Non-CWI revenues also included $0.7 million in BWI cryogenic tank deliveries to a local Chinese customer.The decrease in unit sales was offset by a foreign exchange impact with the average value of the U.S. dollar improving by 5% relative to the Canadian dollar in Q2 2010 in comparison to Q2 2009. For the six months ended September 30, 2009 and 2008, consolidated revenue was $56.6 million and $64.5 million, respectively, a decrease of 12%.CWI revenue decreased by 9% from $58.4 million to $53.4 million with unit shipments of 1,647 fiscal year to date, declining from 2,468 for the same period last year.The decline in CWI’s units was offset by an increase in CWI parts revenue of $3.6 million or 41% relative to the six months ended September 30, 2008 due to a change in the parts list, a higher volume of units in service and sale of parts for warranty.Non-CWI revenues were $3.2 million during the current year to date compared with $6.1 million in the six months ended September 30, 2009, representing a decrease of 48%.The number of LNG shipments declined from 70 for the six months ended September 30, 2008 to 28 in the current fiscal year.The decrease in unit sales was offset by a foreign exchange impact with the average value of the U.S. dollar relative to the Canadian dollar being higher by 10% in Q2 2010 in comparison to Q2 2009.On a US dollar basis, total revenue declined by 19%. Our net loss for the three months ended September 30, 2009, was $9.0 million, or $0.28 per share, compared to net income of $0.7 million, or $0.02 per share, for the three months ended September 30, 2008.During the quarter, we recognized $0.2 million in investment gains, net of taxes, compared with $9.8 million in the three month period ended September 30, 2008.The large gain in the comparative period resulted primarily from disposition of 790,800 shares of Clean Energy Fuels Corp. (“CEFC”).Net loss for the period without the inclusion of realized gains on the sale of investments was $9.2 million compared with $9.1 million in the comparative period.Our 50% share of CWI was lower by $0.4 million in Q210 compared to Q209 due primarily to lower revenues.Non-CWI gross margin was lower by $0.3 million due to the lower sales volume while operating expenses increased by $0.2 million in Q210 compared to Q209 primarily due to increased stock based compensation expenses associated with our mandated exercise of vested performance share units in the quarter.This was offset by a foreign exchange gain in Q210 of $0.1 compared to a loss of $0.8 million in Q209. For the six months ended September 30, 2009 and 2008, net loss was $18.2 million, or $0.56 per share, and $2.8 million, or $0.10 per share, respectively. During the fiscal year to date we recognized $0.2 million in netinvestment gains compared to $12.7 million in the comparative fiscal period.Net loss for the fiscal year to date without the inclusion on realized gains on the sale of investments would have increased $2.9 million from $15.5 million in the prior fiscal year to $18.4 million in the current fiscal period.Our 50% share of CWI income after taxes for those periods decreased $1.3 due primarily to lower revenues and lower associated gross margins.During the period, CWI operating expenses also increased by $0.8 million.Non-CWI expenses increased by $1.3 million in the current fiscal year to date compared with the previous fiscal period due to higher customer support costs, an increase in stock based compensation, a reduction in program funding and higher costs relating to professional, consulting and other public company related expenditures. The remaining difference related to higher interest and accretion expense relating to our long-term debt offset by foreign exchange. 2 Our cash and short-term investments balance as at September 30, 2009 was $57.7 million compared to $82.6 million as at March 31, 2009.For the six months ended September 30, 2009, cash used in operations was $16.7 million with $14.0 million used for operating purposes and $2.7 million used for working capital, including $6.3 million associated with the timing of settlement of accounts payable during the first quarter.CWI also advanced Cummins $2.7 million and we repaid $1.1 million on our short-term debt and $0.7 million on our demand installment loan. CRITICAL ACCOUNTING POLICIES Our consolidated financial statements are prepared in accordance with Canadian GAAP, which requires us to make estimates and assumptions that affect the amounts reported in our consolidated financial statements.The Company’s significant accounting policies are described in note 2 of our fiscal 2009 annual consolidated financial statements.We have identified several policies as critical to our business operations and in understanding our results of operations.These policies, which require us to use estimates and assumptions in determining their reported amounts, include our accounting for variable interest entities, warranty, revenue recognition, inventories, the valuation of long-term investments and stock based compensation.Changes in estimates related to warranty are made on a quarterly basis and reflect the claims data experienced by the engine field population.As CWI has experienced significant revenue growth since the launching of the ISL G two years ago, a large proportion of its engines are still under warranty and the majority of those engines under warranty are ISL Gs.Accordingly, CWI’s warranty experience is being driven primarily by the ISL G, its most recently launched product.With limited products and limited history, warranty accruals can fluctuate significantly from period to period.The application of warranty and other accounting policies are described in note 2 of our fiscal 2009 annual consolidated financial statements.Actual results may vary significantly from estimates used. CHANGES IN ACCOUNTING POLICY The accounting policies used in the unaudited consolidated interim financial statements for the three and six months ended September 30, 2009 are unchanged from the year ended March 31, 2009, except as noted below. GOODWILL AND INTANGIBLE ASSETS: On April 1, 2009, we adopted the Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 3064, Goodwill and Other Intangible Assets which replaces Section 3062, Goodwill and Other Intangible Assets and Section 3450, Research and Development Costs. Section 3064 establishes standards for the recognition, measurement, presentation and disclosure of goodwill subsequent to its initial recognition and the recognition, measurement and presentation of intangible assets, including assets developed from research and development activities, ensuring consistent treatment of all intangible assets whether separately acquired or internally developed.We adopted this standard on April 1, 2009 but adoption had no impact on the consolidated financial statements. NEW ACCOUNTING PRONOUNCEMENTS AND DEVELOPMENTS The following changes have been recently issued and will be adopted in future. 3 BASIS OF PRESENTATION: Canada’s Accounting Standards Board ratified a strategic plan that will result in Canadian GAAP, as used by publicly accountable enterprises, being fully converged with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board over a transitional period to be completed by 2011. We have determined that adopting US GAAP at this time rather than IFRS would be more relevant to our investor base and less disruptive and less costly as we currently prepare a US GAAP reconciliation in the notes to our consolidated financial statements and our systems are set-up to capture US GAAP information. Management expects to transition to US GAAP on or before our fiscal year starting April 1, 2011, as permitted by Canadian securities regulatory authorities.We will continue to monitor developments in IFRS standards and our intent will be to move to IFRS if and when adopted in the United States. DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING Our disclosure controls and procedures are designed to provide reasonable assurance that relevant information is gathered and reported to senior management, including the Chief Executive Officer (“CEO”) and the Chief Financial Officer (“CFO”), on a timely basis so that appropriate decisions can be made regarding public disclosures.We have also designed internal controls over financial reporting to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with Canadian GAAP.No changes were made in our internal control over financial reporting during the three and six month periods ended September 30, 2009, that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Pursuant to Sarbanes-Oxley Rule 404 for the fiscal year ended March 31, 2010, our independent auditors will be required to furnish an audit report on our internal control over financial reporting. RESULTS FROM OPERATIONS Product revenue for the three months ended September 30, 2009 declined 30% to $24.0 million from $34.3 million in the same quarter of the prior year.Consolidated product revenue consists primarily of engine and kits sold by CWI as well as Westport HD LNG systems.CWI product revenue declined from $28.7 million to $23.2 million as units shipped decreased from 1,391 units shipped to 1,039.The decrease in revenue resulted primarily from fewer shipments of the ISL G engines and B gas engines in North America offset partially by an increase in engine shipments to Asia.Non-CWI product revenues were $0.8 million compared with $5.7 million in the same quarter of the prior year as 14 systems were delivered compared with 69 in the prior period.There was also a change in sales mix with sales in the current quarter relating to fuel systems sold to OEMs while the majority of non-CWI shipments in the comparative quarter were upfit trucks which generate higher revenue per unit. For the six months ended September 30, 2009 and 2008, product revenues were $43.3 million and $55.8 million respectively representing a decline of 22%.CWI revenues were down 17% from $49.7 million to $41.2 million due to lower sales volume in North America offset by higher kit revenues.Non-CWI revenues decreased 63% from $6.0 million to $2.2 million because of lower unit sales of our Westport LNG systems and a change in product mix.Year to date, we have shipped 28 LNG systems compared to 70 LNG systems in the same period last year. 4 Revenue (expressed in thousands of Canadian dollars except for units) Three months ended Six months ended September 30 September 30 (unaudited) (unaudited) (unaudited) (unaudited) Engine shipments (units) Westport HD Systems (units) 14 69 28 70 Total Unit shipments Product revenue $ Parts revenue $ Product Revenue by Geographic Region (as a percentage of revenue) Three months ended Six months ended September 30 September 30 (unaudited) (unaudited) (unaudited) (unaudited) Americas 57
